OPINION OF THE COURT. HANNA, C. J. The plaintiff in error assigns nine reasons why the judgment of the trial court should be reversed. Each error assigned depends upon the record of the transcript of testimony and proceedings at the 'trial. That record is certified to by the stenographer, but was not made a part of the record by bill of exceptions, nor certified to by the trial judge. The certificate of the stenographer is not sufficient in itself to make such proceedings a part of the record for review here. Cox v. Duglas Candy Co., 22 N. M. 410, 163 Pac. 251; Rogers v. Crawford, 22 N. M. 365, 161 Pac. 1184. Consequently the judgment of the trial court will be affirmed, and it is so ordered. PARKER and ROBERTS, JJ., concur.